PER CURIAM.
This Court is in accord with the result of the order of Honorable J. M. Brailsford, Jr., Circuit Judge (which relates solely to the second cause of action), and directs that it be published herewith. But in publishing same, let the word “celotax” in folio 346 be correctly spelled “celotex”; the word “advertising” folio 350, changed to “adverting”; and the word “savowed,” second line, third paragraph on page 88, folio 351, changed to “disavowed.” It is obvious that all of these errors occurred in copying the order, or in printing same. Also, in publishing the order, omit the third sentence in the third paragraph on page 88, folio 351, beginning with the words, “The allegation.” and ending with the word “proved.” Substitute for the fourth sentence in the same paragraph the following: The charge of active fraud which is implicit in the allegations of the second cause of action is unsustained by the evidence.
The respondents frankly state in their printed brief that their exception to the order of Honorable M. M. Mann appointing a receiver, or in lieu thereof the filing of a bond, “is immaterial at this time.” Therefore we are not passing thereon.
All exceptions to the order of Judge Brailsford are overruled.